             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 1 of 26



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 DENNIS CHIAMULERA, individually and on
 behalf of all others similarly situated,                Civil Action No.: 7:19-cv-09512

                                                         CLASS ACTION COMPLAINT
                               Plaintiff,
                                                         JURY TRIAL DEMANDED
        v.

 TLA ENTERTAINMENT GROUP, INC.,

                               Defendant.


       Plaintiff Dennis Chiamulera (“Plaintiff”), individually and on behalf of himself and all

others similarly situated, by and through his attorneys, makes the following allegations pursuant

to the investigation of his counsel and based upon information and belief, except as to allegations

specifically pertaining to himself and his counsel, which are based on personal knowledge.

                                       INTRODUCTION

       1.      Defendant TLA Entertainment Group, Inc. (“TLA”) is a video service provider of

adult films, specializing in gay and lesbian cinema. Despite the sensitive nature of its videos,

TLA sold, rented, exchanged, and/or otherwise disclosed personal information about Plaintiff’s

video purchases and/or rentals to data aggregators, data appenders, data cooperatives, and list

brokers, among others, which in turn disclosed his information to aggressive advertisers, non-

profit organizations, and other third-party companies. As a result, Plaintiff has received a

barrage of unwanted junk mail. Moreover, by selling, renting, exchanging, and/or otherwise

disclosing Plaintiff’s Personal Viewing Information (defined below at ¶ 7), TLA violated

Plaintiff’s privacy rights under the Video Privacy Protection Act, 18 U.S.C. § 2710 (the

“VPPA”), as well as the New York Video Consumer Privacy Act, N.Y. Gen. Bus. Laws

(“GBL”) § 670, et seq. (the “NYVCPA”).
            Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 2 of 26



       2.      Documentary evidence confirms these allegations. For example, a list broker,

NextMark, offers to provide renters access to the Personal Viewing Information of 116,236

“GAY BUYERS” of TLA pornographic videos (as of August 1, 2017), at a base price of

“$125.00/M [per thousand],” (i.e., 12.5 cents apiece), as shown in the following screenshot of a

data card from NextMark’s website:




See Complaint Exhibit A hereto.

       3.      TLA, through NextMark, also offers to provide renters access to the Personal

Viewing Information of 135,107 “STRAIGHT BUYERS” of TLA pornographic videos (as of
                                                2
            Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 3 of 26



August 1, 2017), at the same base price of “$125.00/M [per thousand],” (i.e., 12.5 cents apiece),

as shown in the following screenshot of another data card from NextMark’s website:




See Complaint Exhibit B hereto.

       4.       By selling, renting, exchanging, or otherwise disclosing the Personal Viewing

Information of its video consumers, TLA violated the VPPA. Subsection (b)(1) of the VPPA

provides:
                                                3
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 4 of 26



                A video tape service provider who knowingly discloses, to any
                person, personally identifiable information concerning any
                consumer of such provider shall be liable to the aggrieved person.

18 U.S.C. § 2710(b)(1). The VPPA authorizes “[a]ny person aggrieved by any act of person in

violation of” it to “bring a civil action in a United States district court,” to recover “actual

damages but not less than liquidated damages in an amount of $2,500” as well as “punitive

damages” and “reasonable attorneys’ fees and other litigation costs reasonably incurred.” 18

U.S.C. § 2710 (c)(1)-(2).

        5.      By selling, renting, exchanging, or otherwise disclosing the Personal Viewing

Information of its New York-based video consumers, TLA also violated the NYVCPA. The

NYVCPA provides:

                A video tape service provider who knowingly discloses, to any
                person, personally identifiable information concerning any
                consumer of such provide shall be liable to the aggrieved person.

GBL § 673(1). The NYVCPA also provides that “[a]ny person found to be in violation of [it]

shall be liable to the aggrieved consumer for all actual damages sustained by such consumer as a

result of the violation, provided that the consumer who prevails or substantially prevails in an

action brought under this section shall receive not less than five hundred dollars in damages,

regardless of the amount of actual damages proved, plus costs, disbursements and reasonable

attorneys’ fees.” GBL § 675(1).

        6.      Accordingly, Plaintiff brings this Class Action Complaint against TLA for its

intentional and unlawful disclosure of its consumers’ Personal Viewing Information in violation

of the VPPA and the NYVCPA.

                                     NATURE OF THE CASE

        7.       To supplement its revenues, TLA sells, rents, exchanges, or otherwise discloses

its consumers’ personal information—including their names and addresses, as well as the genre
                                                   4
               Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 5 of 26



and titles of videos purchased and/or rented from TLA (collectively “Personal Viewing

Information”), as well as their sexual orientation—to data aggregators, data appenders, data

cooperatives, and other third parties without the written consent of its consumers.

       8.        TLA’s disclosure of Personal Viewing Information, and other personal,

demographic, and lifestyle information is not only unlawful, but also dangerous because it allows

for the targeting of particularly vulnerable members of society, including members of the

LGBTQ community. In fact, almost any organization could rent a list with the names and

addresses of all gay TLA consumers who live in Texas; such a list would cost approximately

$135.00 per thousand names listed.

       9.        While TLA profits handsomely from the unauthorized sale, rental, exchange,

and/or disclosure of its consumers’ Personal Viewing Information and other personal

information, it does so at the expense of its consumers’ privacy and statutory rights because TLA

does not obtain its consumers’ written consent prior to disclosing their Personal Viewing

Information.

                                            PARTIES

        10.      Plaintiff Dennis Chiamulera is a natural person and citizen of New Windsor, New

York. Plaintiff Chiamulera is a consumer of TLA videos. While residing in, a citizen of, and

present in New York, Plaintiff Chiamulera purchased and/or rented videos from TLA. Prior to

and at the time he purchased and/or rented TLA, TLA did not notify Plaintiff Chiamulera that it

discloses the Personal Viewing Information of its consumers, and Plaintiff Chiamulera has never

authorized TLA to do so. Furthermore, Plaintiff Chiamulera was never provided any written

notice that TLA sells, rents, exchanges, or otherwise discloses its consumers’ Personal Viewing

Information, or any means of opting out. Since becoming a TLA video consumer, TLA

disclosed, without consent or prior notice, Plaintiff Chiamulera’s Personal Viewing Information
                                                 5
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 6 of 26



to data aggregators, data appenders, and/or data cooperatives, who then supplement that

information with data from their own files. Moreover, during that same period, TLA sold,

rented, or exchanged mailing lists containing Plaintiff Chiamulera’s Personal Viewing

Information to third parties seeking to contact TLA consumers, without first obtaining Plaintiff

Chiamulera’s written consent or even giving him prior notice of the sales, rentals, exchanges,

and/or other disclosures. Because TLA sold, rented, exchanged, and/or otherwise disclosed his

Personal Viewing Information, Plaintiff Chiamulera now receives junk mail from various

organizations that do not offer products or services to consumers. These unwarranted mailings

waste Plaintiff Chiamulera’s time, money, and resources. These harassing junk mailings received

by Plaintiff Chiamulera are attributable to TLA’s unauthorized sale, rental, exchange, and/or

disclosure of his Personal Viewing Information. Because Plaintiff Chiamulera is entitled by law

to privacy in his Personal Viewing Information, and because he paid money for TLA videos,

TLA’s disclosure of his Personal Viewing Information deprived Plaintiff Chiamulera of the full

set of benefits to which he was entitled as a TLA consumer, thereby causing him economic harm.

Accordingly, what Plaintiff Chiamulera received (TLA videos without statutory privacy

protections) was less valuable than what he paid for (TLA videos with accompanying statutory

privacy protections), and he would not have been willing to pay as much, if at all, for his TLA

videos had he known that TLA would disclose his Personal Viewing Information. Plaintiff

Chiamulera did not discover that TLA sold, rented, exchanged, and/or otherwise disclosed his

Personal Viewing Information until September 2019.

        11.     Defendant TLA Entertainment Group, Inc. is a Pennsylvania corporation with its

principal place of business at 631 N. 6th Street, Philadelphia, PA 19123. TLA is one of the

nation’s leading providers of adult films and specializes in gay and lesbian cinema. TLA does


                                                6
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 7 of 26



business throughout New York and the entire United States.

                                  JURISDICTION AND VENUE

       12.       This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from each of the Defendant. This Court has supplemental

jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

       13.       This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves violations of a federal statute, the VPPA.

       14.       The Court has personal jurisdiction over Defendant because Defendant conducts

substantial business within New York, such that Defendant has significant, continuous, and

pervasive contacts within the State of New York.

       15.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

does substantial business in this District, and a substantial part of the events giving rise to

Plaintiff’s claims took place within this judicial District.

                                   FACTUAL BACKGROUND

                                 The Video Privacy Protection Act

       16.       In 1988, members of the United States Senate warned that records of consumers’

purchases and rentals of audiovisual and publication materials offer “a window into our loves,

likes, and dislikes,” and that “the trail of information generated by every transaction that is now

recorded and stored in sophisticated record-keeping systems is a new, more subtle and pervasive

form of surveillance.” S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,

respectively).

       17.       Recognizing the need to further protect privacy rights, Congress enacted the
                                                   7
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 8 of 26



VPPA.

        18.     Subsection (b)(1) of the VPPA provides:

               A video tape service provider who knowingly discloses, to any
               person, personally identifiable information concerning any
               consumer of such provider shall be liable to the aggrieved person.

18 U.S.C. § 2710(b)(1).

        19.     The VPPA recognizes the “gut feeling that people ought to be able to read books

and watch films without the whole world knowing,” and recognizes that “[b]ooks and films are

the intellectual vitamins that fuel the growth of individual thought. The whole process of

intellectual growth is one of privacy—of quiet, and reflection. This intimate process should be

protected from the disruptive intrusion of a roving eye.” S. Rep. No. 100–599, at 6 (Statement

of Rep. McCandless).

        20.     As Senator Patrick Leahy recognized, “[i]n practical terms our right to privacy

protects the choice of movies that we watch with our family in our own homes. And it protects

the selection of books that we choose to read.” 134 Cong. Rec. S5399 (May 10, 1988).

        21.     Senator Leahy also explained why choices in movies are so private: “These

activities are at the core of any definition of personhood. They reveal our likes and dislikes, our

interests and our whims. They say a great deal about our dreams and ambitions, our fears and our

hopes. They reflect our individuality, and they describe us as people.” Id.

        22.     Despite that thousands of Americans purchase and/or rent TLA videos, TLA

disregarded its legal responsibility by systematically violating the VPPA.

                           The New York Video Consumer Privacy Act

        23.     In 1993, a few years after Congress enacted the VPPA, the New York

Legislature took action of its own to protect the video privacy of New Yorkers and enacted the


                                                  8
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 9 of 26



NYVCPA.

       24.      As the New York Legislature stated:

               The legislature finds and declares that the viewing of rented video
               tapes and movies in the home is a popular and widespread leisure
               pastime. Innumerable retail establishments in this state commonly
               record, often by computer, data containing the identities of
               consumers who have rented video tapes and movies and the titles
               of the videos rented. The large amounts of personally identifiable
               information collected by such establishments, and the possibility of
               public dissemination of that information, pose a serious threat to
               the personal privacy of New Yorkers and is therefore a matter of
               state concern.

GBL § 671.

       25.      Despite the fact that thousands of New Yorkers purchase and/or rent TLA

videos, TLA disregarded its legal responsibility by systematically violating the NYVCPA.

    The Personal Information Market: Consumers’ Personal Information Has Real Value

       26.      In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle

remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting

and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .

[and] individuals are concerned about being defined by the existing data on themselves.” 1

       27.      More than a decade later, Commissioner Swindle’s comments ring truer than

ever, as consumer data feeds an information marketplace that supports a $26 billion dollar per

year online advertising industry in the United States. 2


1
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar. 13, 2001), at
8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf (last visited Jan. 29, 2019).
2
  See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited Jan. 29, 2019).

                                                  9
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 10 of 26



       28.       The FTC has also recognized that consumer data possesses inherent monetary

value within the new information marketplace and publicly stated that:

               Most consumers cannot begin to comprehend the types and amount
               of information collected by businesses, or why their information
               may be commercially valuable. Data is currency. The larger the
               data set, the greater potential for analysis—and profit. 3

       29.       In fact, an entire industry exists while companies known as data aggregators

purchase, trade, and collect massive databases of information about consumers. Data

aggregators then profit by selling this “extraordinarily intrusive” information in an open and

largely unregulated market. 4

       30.       The scope of data aggregators’ knowledge about consumers is immense: “If

you are an American adult, the odds are that [they] know[] things like your age, race, sex,

weight, height, marital status, education level, politics, buying habits, household health worries,

vacation dreams—and on and on.” 5

       31.       Further, “[a]s use of the Internet has grown, the data broker industry has already

evolved to take advantage of the increasingly specific pieces of information about consumers

that are now available.” 6


3
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at 2, available
at https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-
exploring-privacy-roundtable/091207privacyroundtable.pdf (last visited Jan. 29, 2019)
(emphasis added).
4
  See Martha C. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31,
2012), http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/
(last visited Jan. 29, 2019).
5
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited Jan. 29, 2019).
6
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on Commerce,
Science, and Transportation, to Scott E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
                                                 10
                Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 11 of 26



          32.      Recognizing the serious threat the data mining industry poses to consumers’

privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-Partisan Privacy Caucus

sent a letter to nine major data brokerage companies seeking information on how those

companies collect, store, and sell their massive collections of consumer data. 7

          33.      In their letter, the co-Chairmen recognized that:

                  By combining data from numerous offline and online sources, data
                  brokers have developed hidden dossiers on every U.S. consumer.
                  This large[-]scale aggregation of the personal information of
                  hundreds of millions of American citizens raises a number of
                  serious privacy concerns. 8

          34.      Data aggregation is especially troublesome when consumer information is sold

to direct-mail advertisers. In addition to causing waste and inconvenience, direct-mail

advertisers often use consumer information to lure unsuspecting consumers into various scams, 9

including fraudulent sweepstakes, charities, and buying clubs. Thus, when companies like TLA

share information with data aggregators, data cooperatives, and direct-mail advertisers, they

contribute to the “[v]ast databases of names and personal information” that are often “sold to

thieves by large publicly traded companies,” which “put[s] almost anyone within the reach of




available at http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited Jan. 29, 2019).
7
 See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving
Consumers’ Personal Information, Website of Senator Ed Markey (July 24, 2012),
http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-
brokers-about-practices-involving-consumers-personal-information (last visited Jan. 29, 2019).
8
    Id.
9
 See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-prize-
scams (last visited Jan. 29, 2019).

                                                   11
               Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 12 of 26



fraudulent telemarketers” and other criminals. 10

         35.      Indeed, an entire black market exists while the personal information of

vulnerable elderly Americans is exchanged. Thus, information disclosures like TLA’s are

particularly troublesome because of their cascading nature: “Once marked as receptive to [a

specific] type of spam, a consumer is often bombarded with similar fraudulent offers from a host

of scam artists.” 11

         36.      Thus, as consumer data has become an ever-more valuable commodity, the data

mining industry has experienced rapid and massive growth. Unfortunately for consumers, this

growth has come at the expense of their most basic privacy rights.

     Consumers Place Monetary Value on their Privacy and Consider Privacy Practices When
                                    Making Purchases

         37.      As the data aggregation and cooperative industry has grown, so too have

consumer concerns regarding the privacy of their personal information.

         38.      A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc.

showed that 89 percent of consumers polled avoid doing business with companies who they

believe do not protect their privacy online. 12 As a result, 81 percent of smartphone users polled




10
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May 20, 2007,
available at http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited Jan. 29, 2019).
11
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August 10,
2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-
trade-commission-fraud-against-seniors/agingtestimony.pdf (last visited Jan. 29, 2019).
12
   See 2014 TRUSTe US Consumer Confidence Privacy Report, TRUSTe,
http://www.theagitator.net/wp-content/uploads/012714_ConsumerConfidenceReport_US1.pdf
(last visited Jan. 29, 2019).

                                                 12
                 Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 13 of 26



said that they avoid using smartphone apps that they don’t believe protect their privacy online. 13

           39.      Thus, as consumer privacy concerns grow, consumers are increasingly

incorporating privacy concerns and values into their purchasing decisions and companies viewed

as having weaker privacy protections are forced to offer greater value elsewhere (through better

quality and/or lower prices) than their privacy- protective competitors.

           40.      In fact, consumers’ personal information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to sell their

personal information themselves. 14

           41.      These companies’ business models capitalize on a fundamental tenet underlying

the personal information marketplace: consumers recognize the economic value of their private

data. Research shows that consumers are willing to pay a premium to purchase services from

companies that adhere to more stringent policies of protecting their personal data. 15

           42.      Thus, in today’s economy, individuals and businesses alike place a real,

quantifiable value on consumer data and corresponding privacy rights. 16 As such, while a



13
     Id.
14
  See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data, N.Y.
Times (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-ups-
aim-to-help-users-put-a-price-on-their-personal-data.html (last visited Jan. 29, 2019).
15
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on
Purchasing Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European
Network and Information Security Agency, Study on monetising privacy (Feb. 27, 2012),
available at https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited Jan. 29, 2019).
16
   See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation (Oct.
2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&type=pdf (last
visited Aug. 30, 2018) (“The real policy issue is not whether consumers value online privacy. It is
obvious that people value online privacy.”)
                                                   13
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 14 of 26



business offers customers a service that includes statutorily guaranteed privacy protections, yet

fails to honor these guarantees, the customer receives a service of less value than the service paid

for.

   TLA Unlawfully Sells, Rents, Exchanges, And Discloses Its Consumers’ Personal Viewing
                                       Information

        43.      TLA maintains a vast digital database comprised of its consumers’ Personal

Viewing Information. TLA discloses its consumers’ Personal Viewing Information to data

aggregators and appenders who then supplement that information with additional sensitive

personal information about each TLA consumer. (See, e.g., Exhibits A-B).

        44.      TLA then sells, rents, and/or exchanges its mailing lists—which include

consumers’ Personal Viewing Information identifying which individuals purchased which video

genres and titles, and can include the sensitive information obtained from data aggregators and

appenders—to other data aggregators and appenders, other consumer-facing businesses,

marketing companies, and organizations soliciting donations or raising awareness about various

social and political issues (See id.).

        45.      TLA also discloses its consumers’ Personal Viewing Information to data

cooperatives, who in turn, give TLA access to their own mailing list databases.

        46.      As a result of TLA’s data compiling and sharing practices, companies can

purchase and/or obtain mailing lists from TLA that identify TLA consumers by their most

intimate details, including sexual orientation. TLA’s disclosure of such sensitive and personal

information puts consumers, especially the more vulnerable members of society, at risk of

serious harm from scammers. For example, TLA will rent—to almost any organization willing

to pay for it—a list with the names and addresses of all men who are gay, reside in Texas, and

have purchased and/or rented TLA adult videos; such a list would cost approximately $135.00

                                                 14
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 15 of 26



per thousand names listed.

        47.       TLA does not seek its consumers’ prior written consent to any of these

disclosures and its consumers remain unaware that their Personal Viewing Information and other

sensitive personal information is being rented and exchanged on the open market.

        48.       TLA uniformly fails to obtain any form of consent from – or even provide

effective notice to – its consumers before disclosing their Personal Viewing Information.

        49.       As a result, TLA disclosed its consumers’ Personal Viewing Information –

including their sexual orientation and adult film preferences that can “reveal intimate facts about

our lives, from our political and religious beliefs to our health concerns” 17 – to anybody willing

to pay for it.

        50.       By and through these actions, TLA has intentionally disclosed to third parties its

consumers’ Personal Viewing Information without consent, in direct violation of the VPPA and

the NYVCPA.

        51.       On September 20, 2019, prior to filing this lawsuit, Plaintiff’s Counsel sent a

letter via FedEx to Defendant informing it of these allegations and inviting Defendant to contact

Plaintiff’s Counsel to confer about the same on or before October 4, 2019. Although the letter

was successfully delivered on September 23, 2019, as of the date of this filing Defendant has not

contacted Plaintiff’s Counsel.

                                 CLASS ACTION ALLEGATIONS

        52.      Plaintiff seeks to represent a class defined as all persons in the United States who

had their Personal Viewing Information disclosed to third parties by TLA without consent (the




17
  California’s Reader Privacy Act Signed into Law, Electronic Frontier Foundation (Oct. 3,
2011), https://www.eff.org/press/archives/2011/10/03 (last visited Jan. 29, 2019).
                                                  15
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 16 of 26



“Class”). Excluded from the Class is any entity in which the Defendant has a controlling

interest, as well as all officers and directors of Defendant.

       53.     Plaintiff also seeks to represent a subclass of all Class members who reside in

New York (the “New York Subclass”).

       54.     Members of the Class and New York Subclass are so numerous that their

individual joinder herein is impracticable. On information and belief, members of the Class and

New York Subclass number in the thousands. The precise number of Class and New York

Subclass members and their identities are unknown to Plaintiff at this time but may be

determined through discovery. Class and New York Subclass members may be notified of the

pendency of this action by mail and/or publication through the distribution records of Defendant.

       55.     Common questions of law and fact exist as to all Class and New York Subclass

members and predominate over questions affecting only individual Class and New York

Subclass members. Common legal and factual questions include, but are not limited to: (a)

whether TLA is a “video tape service provider;” (b) whether TLA obtained consent before

disclosing to third parties Plaintiff’s and the Class’s Personal Viewing Information; and (c)

whether TLA’s disclosures of Plaintiff’s and the Class’s Personal Viewing Information violated

the VPPA and/or NYVCPA.

       56.     The claims of the named Plaintiff are typical of the claims of the Class and New

York Subclass in that the named Plaintiff and the Class and New York Subclass sustained

damages as a result of Defendant’s uniform wrongful conduct, based upon Defendant’s

disclosure of Plaintiff’s and the Class’s and New York Subclass’s Personal Viewing Information.

       57.     Plaintiff is an adequate representative of the Class and New York Subclass

because his interests do not conflict with the interests of the Class and New York Subclass



                                                  16
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 17 of 26



members he seeks to represent, he has retained competent counsel experienced in prosecuting

class actions, and he intends to prosecute this action vigorously. The interests of Class and New

York Subclass members will be fairly and adequately protected by Plaintiff and his counsel.

        58.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class and New York Subclass members. Each individual Class

member and New York Subclass member may lack the resources to undergo the burden and

expense of individual prosecution of the complex and extensive litigation necessary to establish

Defendant’s liability. Individualized litigation increases the delay and expense to all parties and

multiplies the burden on the judicial system presented by the complex legal and factual issues of

this case. Individualized litigation also presents a potential for inconsistent or contradictory

judgments. In contrast, the class action device presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court on the issue of Defendant’s liability. Class treatment of the liability issues will

ensure that all claims and claimants are before this Court for consistent adjudication of the

liability issues.

                                          COUNT I
          Violation of the Video Privacy Protection Act (“VPPA”), 18 U.S.C. § 2710

        59.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        60.     Plaintiff brings this claim individually and on behalf of members of the Class

against TLA.

        61.     TLA is a video tape service provider pursuant to 18 U.S.C. § 2710(a)(4) of the

VPPA. TLA is “engaged in the business, in or affecting interstate or foreign commerce, of

rental, sale, or delivery of prerecorded video cassette tapes or similar audio visual materials” by

                                                 17
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 18 of 26



streaming videos to consumers through its website for purchase and/or rental. TLA also offers

home delivery of videos to consumers for purchase.

        62.     As persons who have purchased and/or rented videos from TLA, Plaintiff and

members of the Class are consumers within the definition of 18 U.S.C. § 2710(a)(1) of the

VPPA.

        63.     The collection of consumers’ Personal Viewing Information – including names,

addresses, and video genres and titles purchased and/or rented – constitutes the collection of

personally identifiable information (“PII”) within the meaning of 18 U.S.C. § 2710(a)(3),

because it “includes information which identifies a person as having requested or obtained

specific video materials or services from a video tape service provider.”

        64.     TLA disclosed Plaintiff’s Personal Viewing Information, which identified him as

a TLA video consumer, in at least three ways.

        65.     First, TLA disclosed mailing lists containing Plaintiff’s Personal Viewing

Information to data aggregators and data appenders, who then supplemented the mailing lists

with additional sensitive information from their own databases, before sending the mailing lists

back to TLA.

        66.     Second, TLA disclosed mailing lists containing Plaintiff’s Personal Viewing

Information to data cooperatives, who in turn gave TLA access to their own mailing list

databases.

        67.     Third, TLA sold, rented, and/or exchanged its mailing lists containing Plaintiff’s

Personal Viewing Information—enhanced with additional information from data aggregators and

appenders—to third parties, including other consumer-facing companies, direct-mail advertisers,

and organizations soliciting monetary contributions or raising awareness about various social and



                                                 18
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 19 of 26



political issues, and volunteer work .

       68.      Because the mailing lists included the additional information from the data

aggregators and appenders, the lists were more valuable, and TLA was able to increase its profits

gained from the mailing list rentals and/or exchanges.

       69.      By selling, renting, exchanging, or otherwise disclosing its consumer lists, TLA

disclosed to persons other than Plaintiff, personally identifiable information concerning its

consumers. See 18 U.S.C § 2710(b)(1).

       70.      The information TLA disclosed indicates Plaintiff’s name and address, as well as

the genres and titles of videos he purchased and/or rented from TLA. Accordingly, the records

or information disclosed by TLA constitute personally identifiable information. See 18 U.S.C. §

2710(a)(3).

       71.      Plaintiff and the members of the Class never consented to TLA disclosing their

Personal Viewing Information to anyone.

       72.      Indeed, TLA failed to solicit and/or obtain consent from Plaintiff and the Class

members to collect and disclose their PII, nor did TLA provide clear and conspicuous notice of

the disclosure of PII, as defined in 18 U.S.C. § 2710(b)(2)(B).

       73.      Worse yet, Plaintiff and the members of the Class did not even receive notice

before TLA disclosed their Personal Viewing Information to third parties.

       74.      TLA’s disclosures were not made in the ordinary course of business as defined by

18 U.S.C. § 2710(a)(2), because they were not “debt collection activities, order fulfillment,

request processing, [or] the transfer of ownership.”

       75.      By knowingly disclosing Plaintiff’s Personal Viewing Information, TLA violated

Plaintiff’s and Class Members’ statutorily-protected right to privacy in their viewing habits. See



                                                19
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 20 of 26



18 U.S.C. § 2710(b)(1).

       76.     Additionally, because Plaintiff and the members of the Class paid for their TLA

video purchases and/or rentals, and TLA was obligated to comply with the VPPA, TLA’s

unlawful disclosure of Plaintiff’s and the other Class members’ Personal Viewing Information

deprived Plaintiff and the Class members of the full value of their paid-for video purchases

and/or rentals. Because Plaintiff and the other Class members ascribe monetary value to the

privacy of their Personal Viewing Information, TLA’s unlawful sale, rental, exchange, and/or

other disclosure of their Personal Viewing Information caused them to receive less value than

they paid for, thereby causing them economic harm.

       77.     Likewise, because Plaintiff and the other Class members ascribe monetary value

to the privacy of their Personal Viewing Information, a video service provider that keeps their

Personal Viewing Information private is more valuable than one that does not.

       78.     Accordingly, had Plaintiff been adequately informed of TLA’s disclosure

practices, he would not have been willing to purchase and/or rent TLA videos at the price

charged, if at all. Thus, TLA’s unlawful disclosures caused Plaintiff economic harm.

       79.     TLA’s disclosure of Plaintiff’s Personal Viewing Information to third parties has

also caused an influx of third-party print advertisements.

       80.     As a result of TLA’s unlawful disclosure of their Personal Viewing Information,

Plaintiff and the members of the Class have suffered privacy and economic injuries. On behalf

of himself and the Class, Plaintiff seeks: (1) actual damages, but not less than liquidated

damages in an amount of $2,500 per Class member pursuant to 18 U.S.C. § 2710(c)(2)(A); (2)

punitive damages pursuant to 18 U.S.C. § 2710(c)(2)(B); (3) reasonable attorneys’ fees and other

litigation costs reasonably incurred pursuant to 18 U.S.C. § 2710(c)(2)(C); and (4) such other



                                                20
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 21 of 26



preliminary and equitable relief as the court determines to be appropriate pursuant to 18 U.S.C.

§ 2710(c)(2)(D).

                                           COUNT II
              Violation of the New York Video Consumer Privacy Act (“NYVCPA”),
                                        GBL §§ 670-675

        81.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        82.      Plaintiff brings this claim individually and on behalf of members of the New York

Subclass against TLA.

        83.      TLA is a video tape service provider pursuant to GBL § 672(4) of the NYVCPA.

TLA is “engaged in the business of rental of prerecorded video cassette tapes or similar audio

visual materials” by streaming videos to consumers through its website for rental. TLA also

offers home delivery of videos to consumers rental.

        84.      TLA is also a video tape seller pursuant to GBL § 672(5) of the NYVCPA. TLA

is “engaged in the business of selling of prerecorded video cassette tapes or similar audio visual

materials” by streaming videos to consumers through its website for purchase. TLA also offers

home delivery of videos to consumers for purchase.

        85.      As persons who have purchased and/or rented videos from TLA, Plaintiff and

members of the New York Subclass are consumers within the definition of GBL § 672(1) of the

NYVCPA.

        86.      The collection of consumers’ Personal Viewing Information – including names,

addresses, and genres and titles of videos purchased and/or rented – constitutes the collection of

personally identifiable information (“PII”) within the meaning of GBL § 672(3), because it

includes “information which identifies a person as having requested or obtained specific video


                                                  21
             Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 22 of 26



materials or services from a video tape service provider or video tape seller.”

       87.     TLA disclosed Plaintiff’ Personal Viewing Information, which identified him as a

TLA video consumer, in at least three ways.

       88.     First, TLA disclosed mailing lists containing Plaintiff’s Personal Viewing

Information to data aggregators and data appenders, who then supplemented the mailing lists

with additional sensitive information from their own databases, before sending the mailing lists

back to TLA.

       89.     Second, TLA disclosed mailing lists containing Plaintiff’s Personal Viewing

Information to data cooperatives, who in turn gave TLA access to their own mailing list

databases.

       90.     Third, TLA sold, rented, and/or exchanged its mailing lists containing Plaintiff’s

Personal Viewing Information—enhanced with additional information from data aggregators and

appenders—to third parties, including other consumer-facing companies, direct-mail advertisers,

and organizations soliciting monetary contributions or raising awareness about various social and

political issues, and volunteer work.

       91.     Because the mailing lists included the additional information from the data

aggregators and appenders, the lists were more valuable, and TLA was able to increase its profits

gained from the mailing list rentals and/or exchanges.

       92.     By selling, renting, exchanging, or otherwise disclosing its consumer lists, TLA

disclosed to persons other than Plaintiff, personally identifiable information concerning its

consumers. See GBL § 673(1); GBL § 674(1).

       93.     The information TLA disclosed indicates Plaintiff’s name and address, as well as

the genres and titles of videos he purchased and/or rented from TLA. Accordingly, the records



                                                22
                 Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 23 of 26



or information disclosed by TLA constitute personally identifiable information. See GBL §

672(3).

          94.      Plaintiff and the members of the New York Subclass never consented to TLA

disclosing their Personal Viewing Information to anyone.

          95.      Indeed, TLA failed to solicit and/or obtain consent from Plaintiff and the New

York Subclass members to collect and disclose their PII, nor did TLA provide clear and

conspicuous notice of the disclosure of PII, as defined in GBL § 672(6).

          96.      Worse yet, Plaintiff and the members of the New York Subclass did not even

receive notice before TLA disclosed their Personal Viewing Information to third parties.

          97.      Moreover, Plaintiff and the members of the New York Subclass did not provide

“informed, written consent,” as defined in GBL § 672(6).

          98.      TLA’s disclosures were not made in the ordinary course of business as defined by

GBL § 672(2) because they were not “debt collection activities, order fulfillment, request

processing, [or] the transfer of ownership.”

          99.      TLA’s disclosures were not: (1) made to a grand jury pursuant to a grand jury

subpoena; (2) made pursuant to a court order in a civil or criminal proceeding; (3) made to a law

enforcement agency pursuant to a warrant lawfully obtained under the laws of New York or the

United States; or (4) made to a court pursuant to a civil action for conversion commenced by

TLA or to enforce collection for unpaid video tapes. See GBL § 673(2); GBL § 674(2).

          100.     TLA’s disclosures of Plaintiff’s and the New York Subclass’s Personal Viewing

Information were made to data aggregators, data appenders, data cooperatives, direct-mail

advertisers, and organizations soliciting monetary contributions or raising awareness about

various social and political issues, volunteer work, and votes – all in order to increase TLA’s



                                                   23
              Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 24 of 26



revenue. Accordingly, TLA’s disclosures were not made for the exclusive use of marketing

goods and services directly to the consumer. See GBL § 674(3)(b)(ii)(2).

       101.      By knowingly disclosing Plaintiff’s Personal Viewing Information, TLA violated

Plaintiff’s and New York Subclass Members’ statutorily-protected right to privacy in their

viewing habits. See GBL § 673(1); GBL § 674(1).

       102.      Additionally, because Plaintiff and the members of the New York Subclass paid

for their TLA video purchases and/or rentals, and TLA was obligated to comply with the VPPA,

TLA’s unlawful disclosure of Plaintiff’s and the other New York Subclass members’ Personal

Viewing Information deprived Plaintiff and the New York Subclass members of the full value of

their paid-for video purchases and/or rentals. Because Plaintiff and the other New York Subclass

members ascribe monetary value to the privacy of their Personal Viewing Information, TLA’s

unlawful sale, rental, exchange, and/or other disclosure of their Personal Viewing Information

caused them to receive less value than they paid for, thereby causing them economic harm.

       103.      Likewise, because Plaintiff and the other New York Subclass members ascribe

monetary value to the privacy of their Personal Viewing Information, a video service provider or

video tape seller that keeps their Personal Viewing Information private is more valuable than one

that does not.

       104.      Accordingly, had Plaintiff been adequately informed of TLA’s disclosure

practices, he would not have been willing to purchase and/or rent TLA videos at the price

charged, if at all. Thus, TLA’s unlawful disclosures caused Plaintiff economic harm.

       105.      TLA’s disclosure of Plaintiff’s Personal Viewing Information to third parties has

also caused an influx of third-party print advertisements.

       106.      As a result of TLA’s unlawful disclosure of their Personal Viewing Information,



                                                 24
           Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 25 of 26



Plaintiff and the members of the New York Subclass have suffered privacy and economic

injuries. On behalf of himself and the New York Subclass, Plaintiff seeks: (1) actual damages,

but not less than $500 per New York Subclass member, regardless of the amount of actual

damage proved, pursuant to GBL § 675(1); and (2) costs, disbursements and reasonable

attorneys’ fees pursuant to GBL § 675(1).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seek

a judgment against Defendant as follows:

              A.      For an order certifying the Class and New York Subclass under Rule
                      23 of the Federal Rules of Civil Procedure and naming Plaintiff as
                      representative of the Class and Plaintiff’s attorneys as Class Counsel
                      to represent the Class;

               B.      For an order declaring that Defendant’s conduct as described herein
                       violates the Video Privacy Protection Act (“VPPA”), 18 U.S.C. §
                       2710;

               C.      For an order declaring that Defendant’s conduct as described herein
                       violates the New York Video Consumer Privacy Act (“NYVCPA”),
                       GBL §§ 670-675;

               D.      For an order finding in favor of Plaintiff and the Class and New
                       York Subclass on all counts asserted herein;

               E.      For an award of actual damages or $2,500, whichever is greater, to
                       Plaintiff and each Class member, as provided by the VPPA;

               F.      For an award of actual damages or $500, whichever is greater, to
                       Plaintiff and each New York Subclass member, as provided by the
                       NYVCPA.

               G.      For prejudgment interest on all amounts awarded;

               H.      For an order of restitution and all other forms of equitable monetary
                       relief;

               I.      For an order awarding Plaintiff and the Class their reasonable

                                               25
          Case 7:19-cv-09512 Document 1 Filed 10/15/19 Page 26 of 26



                       attorneys’ fees and expenses and costs of suit.

                                     JURY DEMAND

         Plaintiff demands a trial by jury on all causes of action and issues so triable.


Dated: October 15, 2019                      Respectfully submitted,

                                             By:             /s Philip L. Fraietta
                                                             Philip L. Fraietta

                                             Joseph I. Marchese
                                             jmarchese@bursor.com
                                             Philip L. Fraietta
                                             pfraietta@bursor.com
                                             BURSOR & FISHER, P.A.
                                             888 Seventh Avenue
                                             New York, New York 10019
                                             Tel: 646.837.7150
                                             Fax: 212.989.9163

                                             Attorneys for Plaintiff Dennis Chiamulera




                                                26
